DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-10, 13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christiansen (GB 2534577).

Regarding claim 1, Christiansen discloses a camera matte box comprising: 
a body of the camera matte box (Christiansen: a filter holder 190 as a matte box, see fig. 1 and page 6, second paragraph); 
an adjustable filter removably mounted in the body of the camera matte box (Christiansen: see fig. 1, and page 6, second paragraph, wherein a first polarizing filter 200 rotatable mounted in the filter holder 190 as a matte box); and 
an electrical filter control module configured to adjust a position of the adjustable filter of the camera matte box (Christiansen: see fig. 1 and page 16, last paragraph, in which external motors engaged with gear wheels is configured to adjust a position of the first polarizing filter 200 of the filter holder 190 as a matte box).

Regarding claim 7, Christiansen discloses the camera matte box of claim 1, wherein the electrical filter control module comprises: 
a controller (Christiansen: a computer controller, see page 16, last paragraph); 
a motor controlled by the controller (Christiansen: see page 16, last paragraph, wherein external motors controlled by the computer controller); and 
a motor output driven by the motor to adjust the position of the adjustable filter (Christiansen: see page 16 and last paragraph, in which gear wheels are driven by the external motors to adjust the position of the first polarizing filter 200).

Regarding claim 8, Christiansen discloses the camera matte box of claim 7, wherein the electrical filter control module further comprises: a user interface for configuring at least one parameter of the electrical filter control module (Christiansen: fig. 1 and page 22, last paragraph, note that the image detector 100 comprises an user input control 300 for adjust polarizer positions).

Regarding claim 9, Christiansen discloses the camera matte box of claim 7, wherein the motor output is rotatably coupled to the adjustable filter (Christiansen: see page 16 and last paragraph, note that the gear wheels is rotatably coupled to the first polarizing filter 200).

Regarding claim 10, Christiansen discloses the camera matte box of claim 9, wherein the motor output comprises a gear that meshes with a gear of the adjustable filter (Christiansen: see page 16 and last paragraph, in which the rotation of the filter may be limited by a notched filter control ring provided on the filter itself 0.8 pitch gear wheels are used to rotate one of the polarizing filter 200 within the matte box, with the external motors being controlled by a processor within a computer controller to engage with the gear wheels. One of ordinary skill in the art would understand that the motor should have gear wheels to mesh with the gear wheel of the filter to rotate the filter).

Regarding claim 13, Christiansen discloses a camera filter control apparatus in a camera matte box comprises: 
a controller configured to receive a command for controlling an adjustable filter of the camera matte box (Christiansen: see page 16 and last paragraph, wherein a computer controller is configured to control a first polarizing filter 200. One of ordinary skill in the art would understand that the computer controller receives a command as a program stored in a processor); 
a motor controlled by the controller (Christiansen: see page 16 and last paragraph, in which external motors is controlled by the computer controller); and 
a motor output driven by the motor, configured to adjust a position of the adjustable filter in the camera matte box according to the command (Christiansen: see page 16 and last paragraph, note that gear wheels are driven by the external motors, configured to adjust a position of the first polarizing filter in the filter holder 190 as the matte box according to the command of the processor).

Regarding claim 15, Christiansen discloses the camera filter control apparatus of claim 13, further comprises: a user interface for configuring at least one parameter of the camera filter control apparatus (Christiansen: see fig. 1 and page 22, second paragraph, note that the depth of field variation cinematography is initiated and controlled by the cinematographer operating the user input control 300, which represents the desired amount of fade, and therefore the processor uses software to calculate the required aperture control and polarizer positions).

Regarding claim 16, Christiansen discloses the camera filter control apparatus of claim 13, wherein the motor output comprises a gear that is configured to mesh with a gear of the adjustable filter in order to rotate the adjustable filter according to the command (Christiansen: see page 16 and last paragraph, note that the rotation of the filter may be limited by a notched filter control ring provided on the filter itself 0.8 pitch gear wheels are used to rotate one of the polarizing filter 200 within the matte box, with the external motors being controlled by a processor within a computer controller to engage with the gear wheels).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen (GB 2534577) in view of Subratie (GB 2523063).

Regarding claim 2, Christiansen discloses the camera matte box of claim 1, further comprising: 
a filter holder (Christiansen: a filter holder 190, see fig. 1) and 
a lens adapter removably connecting the filter holder to a camera lens (Christiansen: see fig. 1, and page 8, second paragraph, wherein a connector 310 is removably connected the filter holder 190 to the lens 170).
Christiansen does not disclose that a filter holder removably attached to the body of the camera matte box, holding the adjustable filter in a cavity of the body.
However, Subratie teaches that a filter holder removably attached to the body of the camera matte box, holding the adjustable filter in a cavity of the body (Subratie: see fig. 2 and page 3, lines 25-26, page 4, lines 1-4, wherein a filter tray 12 is removably attached to the body of the matte box 20, holding the filter in the cavity of the body of the matte box 20).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Subratie with the system/method of primary reference to include that a filter holder removably attached to the body of the camera matte box, holding the adjustable filter in a cavity of the body.
One would have been motivated to provide alternate design for the structure. 

Regarding claim 4, Christiansen in the combination with Subratie discloses the camera matte box of claim 2, wherein the filter holder removably holds a non-adjustable filter in the body, wherein the adjustable filter and the non-adjustable filter are aligned in an axial direction toward the camera lens (Christiansen: see fig. 1 and page 6, second paragraph, wherein the light attenuation control 130 comprises a filter holder 190, a first polarizing filter 200 and a second polarizing filter 210 held in parallel within the filter holder 190 such that either the first polarizing filter 200 is rotatable with respect to the second polarizing filter 210 or the second polarizing filter 210 is rotatable with respect to the first polarizing filter 200. The Examiner takes a position that when the first polarizing filter is rotated, the second filter is not rotated; So, the second filter is non-adjustable. Otherwise, the second filter is rotated, the first filter is non-adjustable).

Regarding claim 17, Christiansen discloses an adjustable filter of a camera matte box, comprising: 
the camera matte box (Christiansen: a filter holder 190 as the matte box, see fig. 1 and page 6, second paragraph); 
a filter element rotatably installed in the camera matte box (Christiansen: see fig. 1 and page 6, second paragraph, wherein a first polarizing filter 200 is installed in the filter holder 190 as the matte box); and 
a gear transmission mechanism at least partially contained in the matte box, the gear transmission mechanism rotatably coupled to the filter element for adjusting a position of the filter element (Christiansen: see fig. 1 and page 16, last paragraph, note that gear wheels rotatably coupled to the first polarizing filter 200 to adjust a position of the first polarizing filter 200).
Christiansen does not explicitly disclose that a filter is installed in the housing and the housing removably installed in the camera matte box.
However, Subratie teaches that a filter is installed in the housing and the housing removably installed in the camera matte box (Subratie: see fig. 2 and page 3, lines 25-26, page 4, lines 1-4, wherein a filter is installed in the filter tray 12 and the filter tray 12 is removably installed in the matte box 20).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Subratie with the system/method of primary reference to include a filter installed in the housing and the housing removably installed in the camera matte box.
One would have been motivated to provide alternate design for the structure. 

Regarding claim 20, Christiansen discloses a method of operating a camera matte box, comprising: 
installing an adjustable filter in the camera matte box (Christiansen: see fig. 1 and page 6, second paragraph, in which a first polarizing filter 200 is installed in the filter holder 190 as the matte box); 
receiving a command to control the adjustable filter (Christiansen: see page 16 and last paragraph, wherein the first polarizing filter 200 is controlled based on a command from a processor); and 
electrically adjusting a position of the adjustable filter in the camera matte box according to the command (Christiansen: see page 16 and last paragraph, note that a position of the first polarizing filter 200 in the filter holder 190 as the matte box is electrically adjusted by the processor).
Christiansen does not explicitly disclose a filter is removably installed in the camera matte box.
However, Subratie teaches that a filter is removably installed in the camera matte box (Subratie: see fig. 2, page 3, lines 25-26, page 4, lines 1-4, wherein a filter is installed in a filter tray 12 which is removable).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Subratie with the system/method of primary reference to include that a filter is removably installed in the camera matte box.
One would have been motivated to provide alternate design for the structure. 

Regarding claim 21, Christiansen in the combination with Subratie discloses the method of claim 20, wherein electrically adjusting the position of the adjustable filter comprises: activating a motor to turn a gear rotatably connected with the adjustable filter (Christiansen: see fig. 1 and page 16, last paragraph, note that the position of the first polarizing filter 200 is electrically adjusted comprising activating external motors to turn a gear rotatably connected with the first polarizing filter 200).

Regarding claim 22, Christiansen in the combination with Subratie discloses the method of claim 20, further comprising: 
removably connecting the camera matte box to a camera lens using a changeable lens adapter, wherein one end of the changeable lens adapter has a thread configured to engage a thread of the camera lens (Christiansen: see fig. 1 and page 8, second paragraph, wherein the filter holder 190 as the matte box is removably connected to a lens 170 using a connector 310 which is a screw thread adapter. One of ordinary skill in the art would understand that the lens 170 has a thread to engage with a thread of the connector 310).

Regarding claim 23, Christiansen in the combination with Subratie discloses the method of claim 22, further comprising: removably installing a non-adjustable filter in the camera matte box, wherein the adjustable filter and the non-adjustable filter are aligned in an axial direction toward the camera lens (Christiansen: see fig. 1 and page 6, second paragraph, wherein the light attenuation control 130 comprises a filter holder 190, a first polarizing filter 200 and a second polarizing filter 210 held in parallel within the filter holder 190 such that either the first polarizing filter 200 is rotatable with respect to the second polarizing filter 210 or the second polarizing filter 210 is rotatable with respect to the first polarizing filter 200. The Examiner takes a position that when the first polarizing filter is rotated, the second filter is not rotated; So, the second filter is non-adjustable. Otherwise, the second filter is rotated, the first filter is non-adjustable).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen (GB 2534577) in view of Subratie (GB 2523063) and further in view of Palmer (US 5,564,817).

Regarding claim 5, Christiansen in the combination with Subratie discloses the camera matte box of claim 2 including the lens adapter (Christiansen: a connector 310, see fig. 1).
Christiansen in the combination with Subratie does not explicitly disclose the lens adapter has a first end and a second end, the first end removably received in a cavity of the filter holder, and the second end comprising an external thread for coupling with an internal thread of the camera lens.
However, it is a common knowledge to have that the lens adapter has a first end and a second end, the first end removably received in a cavity of the filter holder, and the second end comprising an external thread for coupling with an internal thread of the camera lens as suggested by Palmer in col. 3, lines 3-14 as having the T-adaptor 30 including a first end 21 and a second end 24, the first end 21 removably received in a cavity of the night vision device 20, and the second end 24 comprising an inter thread for coupling with an external thread of the optical attachment 60.
Therefore, it would have been obvious to one of ordinary skill in the art to have the lens adapter has a first end and a second end, and the second end comprising an external thread for coupling with an internal thread of the camera lens, thereby providing alternative way to connect a camera lens to the device. 

Regarding claim 6, Christiansen in the combination with Subratie and Palmer discloses the camera matte box of claim 5.
Palmer further teaches that the filter holder comprises a fastener operable to fasten the first end of the lens adapter in the cavity of the filter holder (Palmer: see fig. 1 and col. 3, lines 51-54, wherein night vision device 20 comprises a clamping ring 13 to fasten the first end of the T-adaptor 30 in the cavity of the night vision device 20).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Palmer with the system/method of primary references to include a fastener.
One would have been motivated to connect the camera lens to the device more secure. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Christiansen (GB 2534577) in view of Shimizu et al. (“Shimizu”, US 2018/0278817).

Regarding claim 14, Christiansen discloses the camera filter control apparatus of claim 13.
Christiansen does not explicitly disclose that the controller is configured to receive the command using a wired communication interface.
On the other hand, Shimizu teaches that the controller is configured to receive the command using a wired communication interface.
However, Shimizu teaches receiving the command using a wired communication interface (Shimizu: see par. [0133], wherein the camera controller 124 is configured to receive the command using a wired communication interface as the operation section 19 included in the device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shimizu with the system/method of primary reference to include that the controller is configured to receive the command using a wired communication interface.
One would have been motivated to have communication between the user interface with the device.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Christiansen (GB 2534577) in view of Wietkamp et al. (“Wietkamp”, US 2019/0241130).

Regarding claim 12, Christiansen discloses the camera matte box of claim 1.
Christiansen does not disclose comprising at least one flap removably and rotatably attached to the body, the at least one flap configurable at a plurality of angles with respect to the body to block light from entering the camera matte box.
On the other hand, Wietkamp teaches comprising at least one flap removably and rotatably attached to the body, the at least one flap configurable at a plurality of angles with respect to the body to block light from entering the camera matte box (Wietkamp: see fig. 1, abstract and par. [0027], wherein flap 8 removably and rotatably attached to a carrier element 3, flap 8 configurable at a plurality of angles as pivoting about an axis 10 with respect to the carrier element 3 to block light from entering the camera).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wietkamp with the system/method of primary reference to include a flap.
One would have been motivated to protect the camera from moisture and dirt (Wietkamp: see par. [0032]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Christiansen (GB 2534577) in view of Subratie (GB 2523063) and further in view of Shimizu et al. (“Shimizu”, US 2018/0278817).

Regarding claim 24, Christiansen in the combination with Subratie discloses the method of claim 20, wherein receiving the command for adjusting the adjustable filter.
Christiansen in the combination with Subratie does not disclose receiving the command using a wired communication interface.
However, Shimizu teaches receiving the command using a wired communication interface (Shimizu: see par. [0133], wherein the camera controller 124 is configured to receive the command using a wired communication interface as the operation section 19 included in the device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shimizu with the system/method of primary references to include that the controller is configured to receive the command using a wired communication interface.
One would have been motivated to have communication between the user interface with the device.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Christiansen (GB 2534577) in view of Subratie (GB 2523063) and further in view of Yamazaki (US 2020/0073214).

Regarding claim 18, Christiansen in the combination with Subratie discloses the adjustable filter of claim 17, wherein the gear transmission mechanism comprises a gear that is at least partially exposed outside of the housing.
Christiansen in the combination with Subratie does not disclose that the gear transmission mechanism comprises a gear that is at least partially exposed outside of the housing.
On the other hand, Yamazaki teaches that the gear transmission mechanism comprises a gear that is at least partially exposed outside of the housing (Yamazaki: see figs. 1, 4 and par. [0056], wherein a gear portion 112 is exposed outside of an outer ring 14).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yamazaki with the system/method of primary references to include the gear transmission mechanism comprising a gear that is at least partially exposed outside of the housing.
One would have been motivated to provide alternate design for the structure. 

Allowable Subject Matter
Claims 3, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697      


/LIN YE/Supervisory Patent Examiner, Art Unit 2697